AUITIXN.T-EI       78711




Honorable Don S. Caldwell, Jr.           Opinion No. H-1002
District/County Attorney
Limestone County                         Re: Appointment of special
Groesbeck, Texas 76642                   deputy sheriffs.

Dear Mr. Caldwell:

     You have requested our opinion concerning the authority
of a sheriff to appoint or hire handgun carrying special
deputies "who are not certified peace officers" to patrol
an annual celebration in his county.

     This office has consistently held that the appointment
of deputy sheriffs must be authorized by law. Attorney
General Opinions V-1050 (1950); V-699 (1948); O-4338 (1942);
O-207 (1939). We are not aware of any statute which would
authorize the appointment of such special deputies, except
possibly article 6869.1, V.T.C.S., which authorizes the ap-
pointment of reserve deputy sheriffs.  However, such reserve
deputies as well as all other peace officers not specifically
excepted must satisfy the requirements of article 4413(29aa),
V.T.C.S.  Attorney General Opinions H-549 (1975); H-167 (1973);
M-1267 (1972); M-1026 (1971); M-767 (1971). Section 2A(a) of
this article provides in part:

          The Commission on Law Enforcement Officer
          Standards and Education shall establish
          minimum training standards for all reserve
          law enforcement officers which must be ful-
          filled before a person appointed as a re-
          serve law enforcement officer may carry a
          weapon or otherwise act as a peace officer.

As you note in    your   request, the Commission   has established
such standards.

     Accordingly, in our opinion a sheriff has no authority
to appoint special deputy sheriffs in this context unless
such deputies satisfy the requirements of article 4413(29aa).




                              P. 4152
Honorable Don S. Caldwell, Jr. - page 2   (H-1002)


                       SUMMARY
                       -_
          Deputy sheriffs appointed to patrol an
          annual celebration must satisfy the re-
          quirements of article 4413(29aa) in order
          to act as a peace officer.

                             xery   truly yours,



                             Attorney General of Texas




Opinion Committee




                          p. 4153